BOWEN, Presiding Judge.
This is a pro se appeal from the denial of a petition for writ of error coram nobis. The petition was denied without an eviden-tiary hearing and without any explanation. At least one ground of the petition, that alleging the ineffective assistance of counsel, is meritorious on its face and stands uncontradicted in the record. Consequently, the petition should not have been summarily dismissed by the circuit court. Ex parte Boatwright, 471 So.2d 1257 (Ala.1985).
The judgment of the circuit court denying the petition is hereby reversed and this cause is remanded for an evidentiary hearing.
REVERSED AND REMANDED.
All Judges concur.